Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0069335 A1) in view of Agiwal et al (US 2018/0083688 A1) and further in view of Tenny et al (US 2018/0234839 A1).
 	Regarding claims 1-4, Wu teaches a terminal apparatus for communicating with a base station apparatus (see Abstract, “A communication device receiving a first radio resource control (RRC) Reconfiguration message from a base station (BS)”, Fig.3 and Fig.4, “Communication device” and “BS”), 
 	the terminal apparatus (see Abstract, Fig.3 and Fig.4, “Communication device”) comprising: 
 	a receiver configured to receive a radio resource control (RRC) reconfiguration message including data radio bearer (DRB) configuration from the base station apparatus (see Fig.3, Fig.4 and Abstract, “A communication device receiving a first radio resource control (RRC) Reconfiguration message from a base station (BS) on a signaling radio bearer (SRB), wherein the first RRC Reconfiguration message configures a first data radio bearer (DRB) and configures a local cache routing configuration”), and 
 	a processing unit (see [0016] and Fig.2, “processing circuit 200”), 
 	wherein service data adaptation protocol (SDAP) configuration is included in the DRB configuration (see [0061], “configuration associated with the first DRB in a Service Data Adaption Protocol ( SDAP) configuration of the first DRB”, also see [0062]), and 
 	information for identifying a protocol data unit (PDU) session associated with the SDAP configuration (see [0064] and [0065], “The control PDUs … may be SDAP control PDUs”).  
  	Wu does not specifically disclose the processing unit determines whether to establish an SDAP entity, based on information for identifying a protocol data unit (PDU) session associated with the SDAP configuration.
 	Agiwal teaches the processing unit determines whether to establish an SDAP entity, based on information for identifying a protocol data unit (PDU) session associated with the SDAP configuration (see [0374], “if the PDU session ID is included in the DRB configuration then the UE 102 creates the SDAP layer entity”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Agiwal into the system of Wu in order provide a method and apparatus for managing a user plane operation in a wireless communication system such as 5G communication system (see Agiwal, [0002]).

 	Tenny teaches the processing unit establishes an SDAP entity, based on the information for identifying the PDU session, which is not part of the current terminal apparatus configuration (see [0249], “If the PDU received by the anchor node includes a PDAP/SDAP Data PDU header, the QoS flow identifier associated with the user plane PDU will be used for subsequent PDAP/SDAP operations.”.  In this case, Tenny’s “by the anchor node” reads on Applicant’s “which is not part of the current terminal apparatus configuration”, also see [0149], “packet data adaptation protocol (PDAP) and service data adaptation protocol (SDAP). It is noted that SDAP and PDAP refer to the same protocol and may be used interchangeably”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Tenny into the system of Wu and Aqiwal in order provide a system and method for user equipment (UE) identification and communications in a wireless communications system (see Tenny, [0002]).

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642